Name: 2001/726/EC: Commission Decision of 9 October 2001 amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (notified under document number C(2001) 2999)
 Type: Decision_ENTSCHEID
 Subject Matter: international trade;  agricultural activity;  means of agricultural production;  cooperation policy;  agricultural policy
 Date Published: 2001-10-16

 Avis juridique important|32001D07262001/726/EC: Commission Decision of 9 October 2001 amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries (Text with EEA relevance) (notified under document number C(2001) 2999) Official Journal L 273 , 16/10/2001 P. 0021 - 0022Commission Decisionof 9 October 2001amending Decision 93/693/EC as regards the list of semen collection centres approved for the export to the Community of semen of domestic animals of the bovine species from third countries(notified under document number C(2001) 2999)(Text with EEA relevance)(2001/726/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 88/407/EEC of 14 June 1988 laying down the animal health requirements applicable to intra-Community trade in and imports of semen of domestic animals of the bovine species(1), as last amended by the Act of Accession of Austria, Finland and Sweden, and in particular Article 9(1) thereof,Whereas:(1) The competent veterinary services of the United States of America have forwarded a request for one addition to the list, established by Commission Decision 93/693/EC(2), as last amended by Decision 2001/639/EC(3) of semen collection centres officially approved for the export from the United States of America to the Community of semen of domestic animals of the bovine species.(2) Guarantees regarding compliance with the requirements specified in Article 9 of Directive 88/407/EEC have been received by the Commission from the United States of America.(3) Decision 93/693/EC should therefore be amended accordingly.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1The Annex to Decision 93/693/EC is amended as follows:The following line is added to the lines concerning United States' centres: ">TABLE>"Article 2This Decision is addressed to all Member States.Done at Brussels, 9 October 2001.For the CommissionDavid ByrneMember of the Commission(1) OJ L 194, 22.7.1988, p. 10.(2) OJ L 320, 22.12.1993, p. 35.(3) OJ L 223, 18.8.2001, p. 26.